Citation Nr: 1734149	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-27 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation percent for degenerative arthritis of the left sacroiliac joint, rated as 10 percent disabling prior to December 31, 2013 and 20 percent thereafter.

2.  Entitlement to an increased initial evaluation for radiculopathy, left femoral nerve, rated as 20 percent disabling prior to June 5, 2013, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2012 rating decision granted service connection at a 10 percent initial evaluation for radiculopathy, left femoral nerve, associated with degenerative arthritis of the left sacroiliac joint.  It also denied an increased evaluation in excess of 10 percent for the Veteran's service-connected degenerative arthritis of the left sacroiliac joint.

In June 2013, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's for radiculopathy of left femoral nerve.  The RO increased this evaluation to 40 percent effective June 5, 2013, in a September 2013 rating decision.  In January 2014, the RO issued a rating decision granting an increased evaluation of 20 percent effective December 31, 2013, for the Veteran's service-connected degenerative arthritis of the left sacroiliac joint.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were most recently adjudicated by the AOJ in a January 2014 Supplemental Statement of the Case (SSOC).  Thereafter, in April 2016, the Veteran underwent a VA examination of the spine, but an SSOC considering that evidence has not been provided.  Thus, the AOJ must readjudicate the issues on appeal giving consideration to all evidence currently of record.  38 C.F.R. § 19.31. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for    his degenerative arthritis of the left sacroiliac joint and radiculopathy of left femoral nerve during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified.  In addition, the AOJ must obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




